                  Case 13-20022      Doc 24    Filed 03/08/19      Page 1 of 4




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MARYLAND
                                      (Baltimore Division)



In re:                                                       Case No.: 13-20022

MARIA DENISE GANGLER                                         Chapter 7

     Debtor


                           MOTION TO REOPEN CASE
                     AND DIRECT APPOINTMENT OF TRUSTEE

         John P. Fitzgerald, III, Acting United States Trustee for Region Four, which

includes the District of Maryland, Baltimore Division (the “United States Trustee”), in

furtherance of the administrative responsibilities imposed pursuant to 28 U.S.C. §586(a),

respectfully requests that this Court enter an order pursuant to 11 U.S.C. § 350(b) and

Federal Rule of Bankruptcy Procedure 5010 reopening the above-captioned case and

directing the appointment of a Chapter 7 trustee.

         In support thereof, the United States Trustee represents as follows:

         1.     On June 11, 2013 (the “Petition Date”), Maria Denise Gangler filed a

voluntary petition under Chapter 7 of the Bankruptcy Code. (See Doc. 1.)

         2.     On September 10, 2013, Ms. Gangler received a discharge and the case was

closed on October 11, 2013. (See Docs. 21, 23.)

         3.     Ms. Gangler is a Defendant in the case of USA v. Mulford, et al., Case No.

1:18-cr-00293-GLR, filed in the United States District Court for the District of Maryland

(the “Criminal Case”).

         4.     In the Criminal Case, on June 26, 2018, Ms. Gangler entered into a plea
                 Case 13-20022      Doc 24     Filed 03/08/19    Page 2 of 4




agreement, pursuant to which she pled guilty to conspiring with Co-Defendants Joseph and

Patricia Mulford (the “Mulfords”) to knowingly and with the intent to defraud conceal

assets from her creditors and the Trustee in this case, in violation of 18 U.S.C. § 152.

        5.    In the Criminal Case, on December 21, 2018, the Court entered an Amended

Judgment in a Criminal Case, which provides, in pertinent part, that Ms. Gangler is

required to pay restitution in the amount of $320,000 for disbursement to the victims of her

crime, i.e., the creditors in this bankruptcy case.       The Judgment provides that the

restitution obligation is joint and several with the Mulfords.

        6.    Recently, the United States Trustee has received a check in the amount of

$318,400, representing a portion of the restitution payment obligation (the “Restitution

Payment”) of Ms. Gangler and the Mulfords.

        7.    The Mulfords also were debtors in a Chapter 7 bankruptcy proceeding, Case

No. 14-21946, and the United States Trustee is filing a similar motion in that bankruptcy

case.

        8.    The Restitution Payment is property of the estate in this case and in the

Mulfords’ bankruptcy case, pursuant to 11 U.S.C. § 541(a).

        9.    The Bankruptcy Code provides that:

              A case may be reopened in the court in which such case was
              closed to administer assets, to accord relief to the debtor, or for
              other cause.

11 U.S.C. § 350(b).

        10.   Federal Rule of Bankruptcy Procedure 5010, in pertinent part, provides that

in a case reopened under Chapter 7:

                                              -2-
                   Case 13-20022     Doc 24    Filed 03/08/19    Page 3 of 4




              [A] trustee shall not be appointed by the United States trustee
              unless the court determines that a trustee is necessary to protect
              the interests of creditors and the debtor or to ensure efficient
              administration of the case.

       11.    Because there appears to be property of this bankruptcy estate which needs

to be administered, the prompt reopening of this case is appropriate as is the appointment

of a trustee to protect the interests of creditors and to ensure the efficient administration of

this case.

       12.    Because this motion is filed by an agency of the United States, a reopening

fee is not required. See Bankr. Ct. Misc. Fee Schedule (28 U.S.C. § 1930).

       13.    Pursuant to Local Bankruptcy Rule 9013-2, the United States Trustee states

that he is not filing a memorandum of law in support of this motion.

       14.    Pursuant to Local Bankruptcy Rule 9013-6, the United States Trustee

consents to ruling in this matter by the Bankruptcy Judge.

       WHEREFORE, the United States Trustee respectfully requests that this Court enter

an Order:

       (1)    Granting this Motion;

       (2)    Reopening this case;

       (3)    Directing the United States Trustee to appoint a trustee for this reopened

       case; and

       (4)    Granting such other and further relief as is just and proper.




                                              -3-
               Case 13-20022    Doc 24    Filed 03/08/19    Page 4 of 4




                                               Respectfully submitted,

                                               John P. Fitzgerald, III
                                               Acting United States Trustee, Region 4


Date: March 8, 2019                   By: /s/ Gerard R. Vetter
                                              Gerard R. Vetter (Fed. Bar No. 08521)
                                              United States Department of Justice
                                              101 West Lombard Street, Suite 2625
                                              Baltimore, Maryland 21201
                                              (410) 962-4300
                                              gerard.r.vetter@usdoj.gov


                            CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on March 8, 2019, a copy of the foregoing Motion to
Reopen Case and Direct Appointment of Trustee was sent via first class mail, postage
prepaid to:

Maria Denise Gangler
576 Hopkins Landing Drive
Essex, MD 21221



                                                /s/ Gerard R. Vetter
                                               Gerard R. Vetter




                                         -4-
